Citation Nr: 0103483	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  98-19 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for patella 
femoral syndrome of the right knee, status post 
reconstructive surgery, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from July 1993 to October 
1997.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO assigned a 10 percent disability rating for 
a service-connected disability of the veteran's right knee.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's right knee disability, status post 
reconstructive surgery, is currently manifested by pain with 
moderate to prolonged use, with resulting restriction of 
activities.


CONCLUSION OF LAW

The criteria for a 20 percent rating for patella femoral 
syndrome of the right knee, status post reconstructive 
surgery, have been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), § 4, 114 Stat. 2096, ____ (November 9, 2000) (to be 
codified as amended at 38 U.S.C. § 5103A, 5107); 38 C.F.R. 
§§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5257, 5258, 5259, 5260, 5261 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has appealed the 10 percent rating that the RO 
initially assigned upon granting service connection for his 
right knee disability.  He asserts that his knee disorder is 
sufficiently disabling that a higher rating is warranted.  
Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2000).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(2000).  Nevertheless, the present level of disability is of 
primary concern, and the past medical reports do not have 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

VA regulations provide, and the Court has emphasized, that 
evaluation of a musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2000); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2000).  When there is an approximate balance 
of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (November 9, 2000) (to be codified as amended at 
38 U.S.C. §5107).

VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ____ (November 9, 2000) (to be 
codified at 38 U.S.C. § 5103A).  In September 1999, the Board 
remanded the veteran's appeal for an additional VA medical 
examination, to obtain additional findings regarding the 
current manifestations of the veteran's right knee 
disability.  The report of a VA examination of the veteran in 
March 2000 has been associated with the veteran's claims 
file.  With the addition of the new examination findings, the 
Board finds that the facts relevant to the claim have been 
properly developed, such that VA has satisfied its statutory 
obligation to assist the veteran in the development of his 
claim.  The evidence compiled regarding the claim does not 
point to the existence of any additional evidence that would 
be relevant to the claim.

The veteran's service medical records indicate that he 
experienced a right knee injury in April 1996, while playing 
basketball.  In July 1996, he underwent surgery on the right 
knee, with anterior cruciate ligament (ACL) reconstruction, 
and partial medial meniscectomy.  In July 1997, one year 
after the surgery, the veteran reported continued chronic 
pain in the knee.  In February 1998, the veteran wrote that 
his right knee disability severely affected his daily quality 
of life and his employment opportunities.  He wrote that he 
could not stand or walk for significant periods of time, that 
the knee continued to feel as though it would give way and 
cause him to fall.

On VA medical examination in April 1998, the veteran reported 
continued pain and problems with prolonged standing, walking, 
stair climbing, or driving.  He reported that he was not able 
to participate in sports as he wanted, and that he had 
difficulty running because of pain in the knee.  He reported 
that he had intermittent swelling and occasional stiffness in 
the knee.  The examiner found that the right knee had a full 
range of motion, from 0 to 140 degrees.  The examiner noted 
mild swelling around the patellar tendon.  There was 
tenderness along the medial and lateral joint lines, and on 
the under surface on the medial aspect of the patella.  The 
patella had good mobility, and tracked well.  The examiner 
noted evidence of slight laxity compared to the left knee.  
There was no ligamentous instability with varus and valgus 
stress testing.  X-rays of the right knee showed screws in 
position, with no significant degenerative changes.  The 
examiner's impression was chronic pain of the right knee, 
status post ACL reconstruction.  In a December 1998 
statement, the veteran wrote that he felt more than minor 
stiffness and swelling in his right knee at the end of each 
day, after standing at work.

On VA examination in March 2000, the veteran stated that the 
results of his 1997 knee surgery had not been to his 
satisfaction, and that he had not been able to resume playing 
basketball.  He reported that he did not experience weakness 
in the knee, but that he experienced mild fatigue in the 
knee.  He reported that he experienced pain in the knee on 
heavy exertion only.  He indicated that the knee did not give 
way or lock.  The examiner noted that the veteran's right 
knee disability hindered the veteran from participating in 
sports, such as basketball, that involved running and 
jumping.  The examiner indicated that there did not appear to 
be flare-ups, and that there was not incoordination of the 
knee.  The examiner found that the right knee had a normal 
range of motion, from 0 to 140 degrees.  The strength of the 
knees was equal bilaterally.  The lateral ligaments of the 
right knee were stable.  There was tenderness over the 
posterior part of the medial meniscus cartilage.  An MRI of 
the right knee revealed evidence of a prior ACL 
reconstruction, with the condition of the knee otherwise 
unremarkable.  The menisci and ligaments appeared to be 
intact, and there was no evidence of bone edema or knee 
effusion.  The examiner reported the following impressions:

1.  Dysfunctional right knee, status post 
successful reconstructive surgery.

2.  The residual of pain following 
strenuous exertion may well respond to 
appropriate physical therapy.

In a July 2000 statement, the veteran wrote that he had 
previously worked as a sales associate in a retail store.  He 
reported that at that time his knee would become "painful, 
inflamed, swollen, sore, and very stiff" every day, after 
several hours of standing and moving things at work.  He 
reported that his knee also became symptomatic after driving 
a car for more than an hour.  He reported that he was 
currently a full time student, and that the pain and other 
problems in his right knee had decreased significantly since 
he had become less physically active.  He reported that he 
nonetheless still experienced swelling, stiffness, locking or 
pain when he drove, stood, or participated in physical 
projects for long periods of time.  He reported that he did 
not participate in sports, because he felt that his knee 
could not handle it.  He noted that current physical 
examinations would not show the degree of pain that developed 
in his knee after prolonged physical activity.

Under the rating schedule, limitation of motion of the knee 
is not rated compensably unless flexion is limited to 45 
degrees or less, or extension is limited to 10 degrees or 
more short of full extension.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261 (2000).  Recurrent subluxation or lateral 
instability of the knee is rated as 10 percent disabling if 
slight, 20 percent if moderate, and 30 percent if severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2000).  Dislocated 
semilunar cartilage is rated at 20 percent if there are 
frequent episodes of "locking," pain, and effusion into the 
joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2000).  
Removal of the semilunar cartilage is rated at 10 percent if 
the knee is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 
5259 (2000).

Medical examinations have indicated that the veteran does not 
have limitation of motion of his right knee.  The veteran's 
statements and examiner's observations indicate that the 
residual impairment of the veteran's right knee is pain and 
stiffness with prolonged use of the knee in weightbearing or 
other activity.  The veteran has indicated that he avoids 
strenuous use of the knee because of the disability.  While 
the veteran has reported the sensation of instability in the 
knee, medical examinations have not produced any objective 
evidence of significant instability.  The semilunar cartilage 
in the veteran's knee was partially removed.  The symptomatic 
nature of the veteran's right knee is sufficient to warrant a 
10 percent rating under Diagnostic Code 5259.  Under 
Diagnostic Code 5258, however, a 20 percent rating may be 
assigned if there are frequent episodes of "locking," pain, 
and effusion into the joint.  The veteran has indicated that 
he minimizes symptoms in the knee only when he minimizes 
activity, with symptoms arising with even an hour of use of 
the knee.  Examiners have described the veteran's right knee 
pain as chronic.  Based on the descriptions from the veteran 
and examining physicians, the manifestation of pain in the 
veteran's knee with moderate activity appears to be 
consistent with a description of frequent episodes of pain.  
Taking into account the standards established in 38 C.F.R. 
§ 4.7 and 38 U.S.C. § 5107 with regard to close cases, the 
Board finds that a 20 percent rating under Diagnostic Code 
5258 may be granted.  That rating takes into consideration 
the pain with extended use, limitation of activities, and 
other functional impairment described by the veteran.  The 
combined manifestations of the veteran's right knee 
disability do not form the basis for a rating higher than 20 
percent.  In reaching this determination, the Board has 
considered whether staged ratings should be assigned.  The 
Board concludes that the disability has not significantly 
changed, and that a uniform evaluation is appropriate in this 
case.


ORDER

Entitlement to a 20 percent disability rating for patella 
femoral syndrome of the right knee, status post 
reconstructive surgery, is granted, subject to laws and 
regulations controlling the disbursement of monetary 
benefits.




		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals



 


